P eh Curiam,
It was claimed on this appeal that the court below erred in submitting to the jury the question whether there was negligence on the part of the defendant and in refusing to charge the jury that there was such contributory negligence on the part of the plaintiff as would prevent a recovery. It must be conceded that error in either of the rulings complained of would defeat the plaintiff’s suit. But we are not convinced of error in either of them. The evidence submitted by the plaintiff showed that *488the attempt to drive across the tracks was induced by the signal given by the flagmam who on discovering his error gave the proper signal when too late to avoid the collision. The evidence submitted by the plaintiff also showed that the bell was not rung or the whistle blown on the approach of the train and that it was running at an unusual rate of speed. This evidence was contradicted by the evidence submitted by the defendant. The questions of negligence were clearly for the determination of the jury upon all the evidence in the case. The defendant has no reason to complain of the charge. It is an adequate and fair presentation of the case and furnishes no valid ground for a reversal of the judgment. All the specifications of error are dismissed.
Judgment affirmed.